Exhibit 99.1 3rd Quarter 2013 •Earnings News Release•Three and Nine months ended July 31, 2013 TD Bank Group Reports Third Quarter 2013 Results This quarterly earnings news release should be read in conjunction with our unaudited Third Quarter 2013 Report to Shareholders for the three and nine months ended July 31, 2013, prepared in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board (IFRS), which is available on our website at http://www.td.com/investor/. This analysis is dated August 28, 2013. Unless otherwise indicated, all amounts are expressed in Canadian dollars, and have been primarily derived from the Bank’s Annual or Interim Consolidated Financial Statements prepared in accordance with IFRS. Certain comparative amounts have been reclassified to conform to the presentation adopted in the current period. Additional information relating to the Bank is available on the Bank’s website http://www.td.com, as well as on SEDAR at http://www.sedar.com and on the U.S. Securities and Exchange Commission’s (SEC’s) website at http://www.sec.gov (EDGAR filers section). Reported results conform to Generally Accepted Accounting Principles (GAAP), in accordance with IFRS. Adjusted measures are non-GAAP measures. Refer to the “How the Bank Reports” section of the Management’s Discussion and Analysis (MD&A) for an explanation of reported and adjusted results. THIRD QUARTER FINANCIAL HIGHLIGHTS, compared with the third quarter a year ago: • Reported diluted earnings per share were $1.58, compared with $1.78. • Adjusted diluted earnings per share were $1.65, compared with $1.91. • Reported net income was $1,527 million, compared with $1,703 million. • Adjusted net income was $1,588 million, compared with $1,820 million. YEAR-TO-DATE FINANCIAL HIGHLIGHTS, nine months ended July 31, 2013, compared with the corresponding period a year ago: • Reported diluted earnings per share were $5.23, compared with $5.11. • Adjusted diluted earnings per share were $5.55, compared with $5.59. • Reported net income was $5,040 million, compared with $4,874 million. • Adjusted net income was $5,337 million, compared with $5,318 million. THIRD QUARTER ADJUSTMENTS (ITEMS OF NOTE) The third quarter reported earnings figures included the following items of note: • Amortization of intangibles of $59 million after tax (6 cents per share), compared with $59 million after tax (6 cents per share) in the third quarter last year. • A gain of $70 million after tax (7 cents per share), due to the change in fair value of derivatives hedging the reclassified available-for-sale securities portfolio. • Integration charges and direct transaction costs of $24 million after tax (3 cents per share) relating to the acquisition of the credit card portfolio of MBNA Canada, compared with $25 million after tax (3 cents per share) in the third quarter last year. • A loss of $48 million after tax (5 cents per share), due to the impact of the Alberta flood on the loan portfolio. TORONTO, August 29, 2013 – TD Bank Group (TD or the Bank) today announced its financial results for the third quarter ended July 31, 2013. Results for the quarter reflected strong contributions from TD’s personal and commercial banking operations in Canada and the U.S., as well as TD’s Wealth business. "TD delivered adjusted earnings of $1.6 billion in the third quarter, down 13% from a year ago. Our third quarter results reflect very strong performances in our Canadian banking, Wealth and U.S. banking businesses, offset by losses previously announced in our Insurance business as a result of a combination of severe weather-related impacts and increased general insurance claims,” said Ed Clark, Group President and Chief Executive Officer. “Today we also announced a dividend increase of 4 cents per common share, which is our second dividend increase this year, and is consistent with our stated aim to increase the dividend payout ratio over time. This means that our fiscal 2013 paid dividend will increase 12% since 2012, demonstrating the Board’s confidence in our continuing ability to deliver long-term earnings growth.” TD BANK GROUP • THIRD QUARTER 2013 • EARNINGS NEWS RELEASE Page 2 Canadian Personal and Commercial Banking Canadian Personal and Commercial Banking posted reported net income of $973 million in the third quarter. On an adjusted basis, net income was $997 million, up 12% compared with the third quarter last year. These earnings reflect continued good loan and deposit volume growth, favourable credit performance and effective expense management. "This was a very good quarter for our Canadian Personal and Commercial Banking businesses," said Tim Hockey, Group Head, Canadian Banking, Auto Finance, and Wealth Management.“We were recognized once again by J.D. Power and Associates, which gave us an eighth-straight win in customer satisfaction among the Big Five Canadian retail banks. Our continued focus on providing industry-leading customer service and convenience, as well as strategically investing in our business, will position us well for the future.” Wealth and Insurance Wealth and Insurance delivered net income of $7 million for the quarter, compared to net income of $360 million in the third quarter last year. Higher earnings from Wealth and TD Ameritrade were largely offset by losses in the Insurance business. On July 30, TD pre-announced a third quarter expected net loss in its Insurance business as a result of charges of approximately $418 million after tax.TD Ameritrade contributed $69 million in earnings to the segment, an increase of 23% compared to the third quarter last year. TD’s Wealth business had a strong third quarter, driven primarily by asset growth and higher trading volumes. Continued strong performance is expected for the remainder of the year, with an ongoing focus on providing exceptional client experiences and managing expenses prudently. TD Insurance posted a third quarter loss of $243 million after tax, the result of charges of approximately $418 million after tax, from a combination of severe weather-related impacts and increased general insurance claims. U.S. Personal and Commercial Banking U.S. Personal and Commercial Banking adjusted net income for the quarter was US$432 million, an increase of 22% compared with the third quarter last year. Results were driven by strong loan and deposit volume growth, improvement in credit quality and higher gains on sales of securities and debt securities classified as loans, partially offset by lower margins. "TD Bank, America's Most Convenient Bank, had a good third quarter," said Mike Pedersen, Group Head, U.S. Personal and Commercial Banking. "We are encouraged by the U.S. economic recovery, but the environment remains challenging. We will continue building on our brand promise of legendary customer service and convenience.” Wholesale Banking Wholesale Banking generated $147 million in net income for the quarter, a decrease of 18% compared with the third quarter last year, driven by lower trading-related revenue, partially offset by lower non-interest expenses. “While this quarter’s Wholesale results were below expectations, our business fundamentals remain strong,” said Bob Dorrance, Group Head, Wholesale Banking. “Despite uncertainty about the economic environment, we remain confident about the success of our diversified, client-focused franchise businesses.” Capital TD's Common Equity Tier 1 ratio on a Basel III fully phased-in basis was 8.9%, up from 8.8% last quarter. Conclusion “Our results this quarter demonstrate the strength of our diversified business model, as evidenced by very strong results in a number of businesses, the dividend increase announced today, and our higher capital ratio,” said Clark. “For the remainder of the year, we will continue to manage expense growth while strategically investing in our businesses. I’m confident we have the right strategy, brand and team to deliver on our vision to be The Better Bank." The foregoing contains forward-looking statements. Please see the “Caution Regarding Forward-Looking Statements” on page 3. TD BANK GROUP • THIRD QUARTER 2013 • EARNINGS NEWS RELEASE Page 3 Caution Regarding Forward-Looking Statements From time to time, the Bank makes written and/or oral forward-looking statements, including in this document, in other filings with Canadian regulators or the U.S. Securities and Exchange Commission, and in other communications. In addition, representatives of the Bank may make forward-looking statements orally to analysts, investors, the media and others. All such statements are made pursuant to the “safe harbour” provisions of, and are intended to be forward-looking statements under, applicable Canadian and U.S. securities legislation, including the U.S. Private Securities Litigation Reform Act of 1995. Forward-looking statements include, but are not limited to, statements made in this document, the Management’s Discussion and Analysis in the Bank’s 2012 Annual Report (“2012 MD&A”) under the headings “Economic Summary and Outlook”, for each business segment “Business Outlook and Focus for 2013” and in other statements regarding the Bank’s objectives and priorities for 2013 and beyond and strategies to achieve them, and the Bank’s anticipated financial performance. Forward-looking statements are typically identified by words such as “will”, “should”, “believe”, “expect”, “anticipate”, “intend”, “estimate”, “plan”, “may”, and “could”. By their very nature, these forward-looking statements require the Bank to make assumptions and are subject to inherent risks and uncertainties, general and specific. Especially in light of the uncertainty related to the physical, financial, economic, political, and regulatory environments, such risks and uncertainties – many of which are beyond the Bank’s control and the effects of which can be difficult to predict – may cause actual results to differ materially from the expectations expressed in the forward-looking statements. Risk factors that could cause such differences include: credit, market (including equity, commodity, foreign exchange, and interest rate), liquidity, operational (including technology), reputational, insurance, strategic, regulatory, legal, environmental, capital adequacy, and other risks. Examples of such risk factors include the impact of recent U.S. legislative developments, as discussed under “Significant Events in 2012” in the “Financial Results Overview” section of the2012 MD&A; changes to and new interpretations of capital and liquidity guidelines and reporting instructions; changes to the Bank’s credit ratings; changes in interest rates; increased funding costs for credit due to market illiquidity and competition for funding; the occurrence of natural and unnatural catastrophic events and claims resulting from such events; the failure of third parties to comply with their obligations to the Bank or its affiliates relating to the care and control of information; disruptions in or attacks (including cyber attacks) on the Bank’s information technology, internet, network access or other voice or data communications systems or services; and the overall difficult litigation environment, including in the United States. We caution that the preceding list is not exhaustive of all possible risk factors and other factors could also adversely affect the Bank’s results. For more detailed information, please see the “Risk Factors and Management” section of the 2012 MD&A, as may be updated in subsequently filed quarterly reports to shareholders and news releases (as applicable) related to the transactions discussed under the heading “Significant Events” in the relevant MD&A, which applicable releases may be found on www.td.com. All such factors should be considered carefully, as well as other uncertainties and potential events, and the inherent uncertainty of forward-looking statements, when making decisions with respect to the Bank and we caution readers not to place undue reliance on the Bank’s forward-looking statements. Material economic assumptions underlying the forward-looking statements contained in this document are set out in the 2012 MD&A under the headings “Economic Summary and Outlook”, and for each business segment, “Business Outlook and Focus for 2013”, each as updated in subsequently filed quarterly reports to shareholders. Any forward-looking statements contained in this document represent the views of management only as of the date hereof and are presented for the purpose of assisting the Bank’s shareholders and analysts in understanding the Bank’s financial position, objectives and priorities and anticipated financial performance as at and for the periods ended on the dates presented, and may not be appropriate for other purposes. The Bank does not undertake to update any forward-looking statements, whether written or oral, that may be made from time to time by or on its behalf, except as required under applicable securities legislation. This document was reviewed by the Bank’s Audit Committee and was approved by the Bank’s Board of Directors, on the Audit Committee’s recommendation, prior to its release. TD BANK GROUP • THIRD QUARTER 2013 • EARNINGS NEWS RELEASE Page 4 TABLE 1: FINANCIAL HIGHLIGHTS (millions of Canadian dollars, except as noted) For the three months ended For the nine months ended July 31 April 30 July 31 July 31 July 31 Results of operations Total revenue $ Provision for credit losses Non-interest expenses Net income – reported Net income – adjusted1 Economic profit2 Return on common equity – reported 12.5 % 14.8 % 15.3 % 14.2 % 15.1 % Return on common equity – adjusted2 13.0 % 15.8 % 16.4 % 15.1 % 16.6 % Financial position Total assets $ Total equity Total risk-weighted assets3 Financial ratios Efficiency ratio – reported 63.3 % 60.5 % 59.4 % 60.8 % 60.3 % Efficiency ratio – adjusted1 62.5 % 58.4 % 55.4 % 58.8 % 55.8 % Common Equity Tier 1 capital to risk weighted assets4 8.9 % 8.8 % n/a 8.9 % n/a Tier 1 capital to risk weighted assets3 11.0 % 10.8 % 12.2 % 11.0 % 12.2 % Provision for credit losses as a % of net average loans and acceptances5 0.43 % 0.39 % 0.42 % 0.39 % 0.39 % Common share information – reported (dollars) Per share earnings Basic $ Diluted Dividends per share Book value per share Closing share price Shares outstanding (millions) Average basic Average diluted End of period Market capitalization (billions of Canadian dollars) $ Dividend yield 3.7 % 3.7 % 3.5 % 3.8 % 3.6 % Dividend payout ratio 51.0 % 45.3 % 40.2 % 45.5 % 41.3 % Price-earnings ratio Common share information – adjusted (dollars)1 Per share earnings Basic $ Diluted Dividend payout ratio 49.0 % 42.4 % 37.5 % 42.9 % 37.7 % Price-earnings ratio 1 Adjusted measures are non-GAAP measures. Refer to the “How the Bank Reports” section for an explanation of reported and adjusted results. 2 Economic profit and adjusted return on common equity are non-GAAP financial measures. Refer to the “Economic Profit and Return on Common Equity” section for an explanation. 3 Effective the first quarter of 2013, amounts are calculated in accordance with the Basel III regulatory framework, and are presented based on the “all-in” methodology. Prior to the first quarter of 2013, amounts were calculated in accordance with the Basel II regulatory framework. 4 Effective the first quarter of 2013, the Bank implemented the Basel III regulatory framework. As a result, the Bank began reporting the Common Equity Tier 1 capital measure in accordance with the “all-in” methodology. 5 Excludes acquired credit-impaired loans and debt securities classified as loans. For additional information on acquired credit-impaired loans, see the “Credit Portfolio Quality” section of this document and Note 5 to the Interim Consolidated Financial Statements. For additional information on debt securities classified as loans, see the “Exposure to Non-Agency Collateralized Mortgage Obligations” discussion and tables in the “Credit Portfolio Quality” section of this document and Note 5 to the Interim Consolidated Financial Statements. TD BANK GROUP • THIRD QUARTER 2013 • EARNINGS NEWS RELEASE Page 5 HOW WE PERFORMED How the Bank Reports The Bank prepares its Interim Consolidated Financial Statements in accordance with IFRS and refers to results prepared in accordance with IFRS as “reported” results. The Bank also utilizes non-GAAP financial measures to arrive at “adjusted” results to assess each of its businesses and to measure the overall Bank performance. To arrive at adjusted results, the Bank removes “items of note”, net of income taxes, from reported results. The items of note relate to items which management does not believe are indicative of underlying business performance. The Bank believes that adjusted results provide the reader with a better understanding of how management views the Bank’s performance. The items of note are listed in the table on the following page. As explained, adjusted results are different from reported results determined in accordance with IFRS. Adjusted results, items of note, and related terms used in this document are not defined terms under IFRS and, therefore, may not be comparable to similar terms used by other issuers. TABLE 2: OPERATING RESULTS – REPORTED (millions of Canadian dollars) For the three months ended For the nine months ended July 31 April 30 July 31 July 31 July 31 Net interest income $ Non-interest income Total revenue Provision for credit losses Non-interest expenses Income before income taxes and equity in net income of an investment in associate Provision for income taxes Equity in net income of an investment in associate, net of income taxes 75 57 62 Net income – reported Preferred dividends 38 49 49 Net income available to common shareholders and non-controlling interests in subsidiaries $ Attributable to: Non-controlling interests $
